SANDLER O’NEILL & PARTNERS, L.P. 1251 Avenue of the Americas, 6th Floor New York, New York 10020 VIA EDGAR AND FACSIMILE November 7, 2013 Mr. Michael R. Clampitt Senior Counsel Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, DC20549-4720 Re: Coastway Bancorp, Inc. Acceleration Request for Registration Statement on Form S-1 File No. 333-191120 Dear Mr. Clampitt: Pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Act”), we hereby join in the request of Coastway Bancorp, Inc. that the above-referenced registration statement be accelerated to November 12, 2013, at 1:00 p.m., Eastern time, or as soon thereafter as practicable. Sincerely, SANDLER O'NEILL & PARTNERS, L.P. By: Sandler O’Neill & Partners Corp., the sole general partner By: /s/ Jennifer A. Docherty Jennifer A. Docherty Authorized Signatory
